Exhibit 10.5

 

CITRIX SYSTEMS , INC .

 

2000 DIRECTOR AND OFFICER STOCK OPTION AND INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Citrix Systems, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2000 Director and Officer Stock Option and Incentive Plan. The
terms and conditions attached hereto are also a part hereof.

 

Name of Employee (the “Employee”):

Date of this option grant:

Number of shares of the Company’s Common

Stock subject to this option (“Option Shares”):

Option exercise price per share:

Number, if any, of Option Shares that may be

purchased on or after grant date:

Number of Option Shares subject to vesting schedule:

Vesting Start Date:

 

Vesting Schedule :

 

One year from Vesting Start Date:    [an additional]                         
shares Two years from Vesting Start Date:    an additional
                         shares Three years from Vesting Start Date:    an
additional                          shares Four years from Vesting Start Date:
   all remaining                          shares

Payment alternatives (specify any or all of

Section 7(a)(i) though (iv):

  

Section 7(a) (i) through (iii)      CITRIX SYSTEMS, INC.

 

--------------------------------------------------------------------------------

    Signature of Employee   By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Name of Officer: Street Address       Title:

 

--------------------------------------------------------------------------------

        City/State/Zip Code        



--------------------------------------------------------------------------------

CITRIX SYSTEMS, INC.

 

INCENTIVE STOCK OPTION AGREEMENT — INCORPORATED TERMS AND CONDITIONS

 

1. Grant Under Plan. This option is granted pursuant to and is governed by the
Company’s 2000 Director and Officer Stock Option and Incentive Plan (the “Plan”)
and, unless the context otherwise requires, terms used herein shall have the
same meaning as in the Plan.

 

2. Grant as Incentive Stock Option. This option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”).

 

3. Vesting of Option if Employment Continues. The Employee may exercise this
option on or after the date of this option grant for the number of shares of
Common Stock, if any, indicated on the cover page hereof. If the Employee has
remained continuously employed by the Company through the dates listed on the
vesting schedule set forth on the cover page hereof, the Employee may exercise
this option for the additional number of shares of Common Stock set opposite the
applicable vesting date. Notwithstanding the foregoing, the Board may, in its
discretion, accelerate the date that any installment of this option becomes
exercisable. The foregoing rights are cumulative and (subject to Sections 4 or 5
hereof if the Employee ceases to be employed by the Company) may be exercised
only before the date which is ten years from the date of this option grant.

 

4. Termination of Employment.

 

(a) Termination Other Than for Cause. If the Employee ceases to be employed by
the Company, other than by reason of death or disability as defined in Section 5
or termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option may no longer be exercised
after the passage of three months from the Employee’s last day of employment,
but in no event later than the scheduled expiration date. For purposes hereof,
employment shall not be considered as having terminated during any leave of
absence if such leave of absence has been approved in writing by the Company and
if such written approval contractually obligates the Company to continue the
employment of the Employee after the approved period of absence; in the event of
such an approved leave of absence, vesting of this option shall be suspended
(and the period of the leave of absence shall be added to all vesting dates)
unless otherwise provided in the Company’s written approval of the leave of
absence. For purposes hereof, employment shall include a consulting arrangement
between the Employee and the Company that immediately follows termination of
employment, but only if so stated in a written consulting agreement executed by
the Company that specifically refers to this option. This option shall not be
affected by any change of employment within or among the Company and its
Subsidiaries so long as the Employee continuously remains an employee of the
Company or any Subsidiary.



--------------------------------------------------------------------------------

(b) Termination for Cause. If the employment of the Employee is terminated for
Cause (as defined in Section 4(c)), this option shall may no longer be exercised
from and after the Employee’s receipt of written notice of such termination.

 

(c) Definition of Cause. “Cause” shall mean conduct involving one or more of the
following: (i) the substantial and continuing failure of the Employee, after
notice thereof, to render services to the Company in accordance with the terms
or requirements of his or her employment; (ii) disloyalty, gross negligence,
willful misconduct, dishonesty, fraud or breach of fiduciary duty to the
Company; (iii) deliberate disregard of the rules or policies of the Company, or
breach of an employment or other agreement with the Company, which results in
direct or indirect loss, damage or injury to the Company; (iv) the unauthorized
disclosure of any trade secret or confidential information of the Company; or
(v) the commission of an act which constitutes unfair competition with the
Company or which induces any customer or supplier to breach a contract with the
Company.

 

5. Death; Disability.

 

(a) Death. If the Employee dies while in the employ of the Company, this option
may be exercised, to the extent otherwise exercisable on the date of his or her
death, by the Employee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 10, only at any time within
180 days after the date of death, but not later than the scheduled expiration
date.

 

(b) Disability. If the Employee ceases to be employed by the Company by reason
of his or her disability, this option may be exercised, to the extent otherwise
exercisable on the date of cessation of employment, only at any time within 180
days after such cessation of employment, but not later than the scheduled
expiration date. For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share.

 

7. Payment of Exercise Price.

 

(a) Payment Options. The exercise price shall be paid by one or any combination
of the following forms of payment that are applicable to this option, as
indicated on the cover page hereof:

 

  (i) by check payable to the order of the Company; or

 

  (ii) if the Common Stock is then traded on a national securities exchange or
on the Nasdaq National Market (or successor trading system), delivery of an
irrevocable and unconditional undertaking, satisfactory in form and substance to
the Company, by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price, or delivery by the Employee to the
Company of a copy of irrevocable and unconditional instructions, satisfactory in
form and substance to the Company, to a creditworthy broker to deliver promptly
to the Company cash or a check sufficient to pay the exercise price; or

 

- 2 -



--------------------------------------------------------------------------------

  (iii) subject to Section 7(b) below, if the Common Stock is then traded on a
national securities exchange or on the Nasdaq National Market (or successor
trading system), by delivery of shares of Common Stock having a fair market
value equal as of the date of exercise to the option price; or

 

  (iv) by check payable to the order of the Company for the par value of the
shares being purchased plus delivery of the Employee’s three-year personal full
recourse promissory note for the balance of the exercise price, with such note
bearing interest payable not less than annually at the applicable Federal rate,
as defined in Section 1274(d) of the Code.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (ii) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b) Limitations on Payment by Delivery of Common Stock. If Section 7(a)(iii) is
applicable, and if the Employee delivers Common Stock held by the Employee (“Old
Stock”) to the Company in full or partial payment of the exercise price and the
Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Employee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement. Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.

 

8. Securities Laws Restrictions on Resale. Until registered under the Securities
Act of 1933, as amended, or any successor statute (the “Securities Act”), the
Option Shares will be of an illiquid nature and will be deemed to be “restricted
securities” for purposes of the Securities Act. Accordingly, such shares must be
sold in compliance with the registration requirements of the Securities Act or
an exemption therefrom. Unless the Option Shares have been registered under the
Securities Act, each certificate evidencing any of the Option Shares shall bear
a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Incentive Stock Option Agreement dated as of
            , a copy of which the Company will furnish to the holder of this
certificate upon request and without charge.”

 

- 3 -



--------------------------------------------------------------------------------

9. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Option Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, shall
be registered in the name of the Employee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Employee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

10. Option Not Transferable. This option is not transferable or assignable
except by will or by the laws of descent and distribution. During the Employee’s
lifetime only the Employee can exercise this option.

 

11. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

 

12. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of this option imposes any obligation on the Company to continue the
Employee in employment.

 

13. Adjustments. Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.

 

14. Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Employee hereby
agrees that the Company may withhold from the Employee’s wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Employee on exercise of this option. The Employee further
agrees that, if the Company does not withhold an amount from the Employee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Employee will make reimbursement on demand, in cash, for the
amount underwithheld.

 

- 4 -



--------------------------------------------------------------------------------

15. Early Disposition. The Employee agrees to notify the Company in writing
immediately after the Employee transfers any Option Shares, if such transfer
occurs on or before the later of (a) the date that is two years after the date
of this Agreement or (b) the date that is one year after the date on which the
Employee acquired such Option Shares. The Employee also agrees to provide the
Company with any information concerning any such transfer required by the
Company for tax purposes.

 

16. Lock-up Agreement. The Employee agrees that in connection with an
underwritten public offering of Common Stock, upon the request of the Company or
the principal underwriter managing such public offering, the Option Shares may
not be sold, offered for sale or otherwise disposed of, directly or indirectly,
without the prior written consent of the Company or such underwriter, as the
case may be, for such period of time after the execution of an underwriting
agreement in connection with such offering that all of the Company’s then
directors and executive officers agree to be similarly bound.

 

17. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the State of Florida, pursuant to
the rules then obtaining of the American Arbitration Association. Any award
shall be final, binding and conclusive upon the parties and a judgment rendered
thereon may be entered in any court having jurisdiction thereof.

 

18. Provision of Documentation to Employee. By signing this Agreement the
Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

20. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Employee, to the address set forth below or at the address
shown on the records of the Company, and if to the Company, to the Company’s
principal executive offices, attention of the Corporate Secretary.

 

(b) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

- 5 -



--------------------------------------------------------------------------------

(c) Fractional Shares. If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded down.

 

(d) Issuances of Securities; Changes in Capital Structure. Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option. No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, liquidation, spin-off, split-up or other
similar change in capitalization or event, the restrictions contained in this
Agreement shall apply with equal force to additional and/or substitute
securities, if any, received by the Employee in exchange for, or by virtue of
his or her ownership of, Option Shares, except as otherwise determined by the
Board.

 

(e) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(g) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

- 6 -